The defendant’s contention that the plea of guilty was not voluntary because it was coerced is unpreserved for appellate review since he did not move to withdraw his plea on that basis (see People v Clarke, 93 NY2d 904, 906 [1999]; People v Perez, 51 AD3d 1043 [2008]; People v Scoca, 38 AD3d 801 [2007]; People v Lopez, 34 AD3d 599 [2006]).
The defendant entered a plea of guilty after the Supreme Court Ordered a hearing on that branch of his omnibus motion which was to suppress evidence, but before the hearing was held. By pleading guilty before the County Court decided his motion to suppress evidence, the defendant forfeited appellate review of the issues raised in that motion (see CPL 710.70 [2]; People v Fernandez, 67 NY2d 686, 688 [1986]; People v Hussain, 309 AD2d 818, 818-819 [2003]; People v Carter, 304 AD2d 771, *1012772 [2003]; People v Holmes, 268 AD2d 597, 598 [2000]). Rivera, J.E, Florio, Angiolillo, McCarthy and Chambers, JJ., concur.